Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 1 of 9




  Page v. U.S. Department of Justice, No. 19-cv-03675-TSC (D.D.C.)




                    EXHIBIT 1
         Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 2 of 9




                              DECLARATION OF NANCY H. WIEGAND



         I, Nancy H. Wiegand, hereby state and declare as follows:

 I.   I am the Section Chief of the Discovery Management Section (DMS), Litigation

Branch in the Federal Bureau of Investigation's (FBI), Offi ce of the General Counsel (OGC), at

FBI Headquaiters in Washington, D.C. l have been a member of the FBI's Senior Executive

Service since 2012 whe n l was selected to serve as the Section Chief of DMS. Prior to my

selection as Section Chief, I served as the Unit Chiefof the Civil Litigation U nit   rr fo r nine
yea rs. I have subsequently served as the acting Deputy General Counsel of the Litigation

Branch and in 20 l6 was selected for a three-year Joint Duty Assign ment (JOA) to the Office of

the Director of National Intelligence (ODNI) as the Deputy General Counsel for Litigation and

Oversight. I returned to my current position at the FBI in October 2019.

2.    The statements contained in this declaration are based upon my personal know ledge,

my review and consideration of information avai lable to me in my official capacity, and on information

obtained from other FBI employees.

3.    This declaration is submitted in support of Defendants' motion to stay the Rule 26(f) conference

in Page v. DOJ, l 9-cv-03675-TSC.

4.    OMS provides expertise and suppo1i to lega l teams on the identification, preservation, collection,

processing, review, management and/or production of FB I information and records in response to

legal demands in civil, criminal, congressional, and administrative matters. T he Section cons ists of

three units : Discovery Unit I (DU I), Discovery Unit II (DU 11), and the Discovery Counsel U nit

(DCU).

5.    As noted above, there are two separate Discovery Units within the DMS, referred to collectively as

the DU. The DU is responsible for locating, reviewing, a nd processing fo r release any and all

responsive material. The DU is also tasked with conducting a line-by-line review for priv ileged
        Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 3 of 9




information of the responsive material before it can be released outside of the FBI. A line-by-l ine review

is a burdensome manual task where the assigned employee is responsible for reviewing every word on

every page of a document, looking for any privileged information, which also includes recognizing that

information on one page that normally does not qualify as privileged information on its own could be

privi leged when combined with information from another page of the document. The DU is also tasked

with redacting information covered by various government privileges to protect classified information,

FBl informants, grand jury material, personal identifiers, and other information. Only after this careful

review with appropriate redactions supporting the assertion of privileges may information be released

outside of the FBI.

6.   The work of the DU is hi ghly dependent on a suite of eDiscovery technical tools. These tools can

on ly be accessed in FBI space on a classified system. DU eDiseovery Technical Advisors (ETAs) are

tasked with identifying and retrieving responsive electronically stored information (EST). ESI includes

emai ls, text messages, instant messages, Word documents, and other electronic documents stored on

FBI systems. The ES! is ingested into our eDiscovery review platform where it is processed for review

by the paralegal staff. The paralegals use the cDiscovery review platform to review and tag responsive

documents and then redact as appropriate. FBI agency counsel also access the eDiscovery review

platform to review the proposed redactions. The information is then exported out of the system for

production to the plaintiff. These systems reside on the FBl classified network and cannot be accessed

remotely.
              Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 4 of 9




     7.    Pursuant to standard procedure, the DU may need to coordinate a classification review of

     responsive documents with the FBI's Information Management Division, Classification Unit. The

     Classification Unit is not pa1i ofOGC. The Classification Unit is responsible for reviewing documents

     for national security classification purposes. This includes reviewing documents responsive to civil or

    criminal discovery proceedings and special administrative reviews requested by other FBI components.

     8.   Due to COVID-19 concerns, the Classification Unit has been shut down unti l April 27, 2020 at

    which time they will reassess the situation. 1t should be noted that even if the Classification Unit is able

    to assume normal operations on April 27, 2020, under the current circumstances, those operations will

    be modified to accommodate social distancing and employee safety. Such accommodations in addition

    to a startup delay and a backlog of work, will impact the Classification Unit's ability to perform

    classification reviews for the DU in a timely manner.

    9.    On January 31, 2020, Health and Human Services Secretary Alex M. Azar 11 declared a public

    health emergency for the United States to aid the nation's healthcare community in responding to

    COV ID-19. On March 11, 2020, the World Health Organization publicly characterized COVID-19 as a
                1
    pandemic. On March I 3, 2020, the President declared a National Emergency in an effo1i to address the

    spread of COVID- 19. 2 Further, on March 16, 2020, the President announced new guidelines to slow the

    spread of the virus, to include avoiding groups of more than 10 people and closing schools in many

    communities.3 This guidance follows recommendations by the Centers for Disease Control (CDC) to

    engage in social distancing. 4



    1
     Centers for Disease Control and Prevention. "Corona virus Disease 2019 (COYID-19): Situation Summary." www.cdc.gov.
    accessed March 13, 2019.

1
    See https://www.whitehouse.gov/presidentia 1-actions/procla rnalion-declaring-nationa I-emergency-concerning-novel-
    coronavirus-disease-covid-19-outbreak/ (last accessed Mar. I 7, 2020).
          Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 5 of 9




-' See The President's Coronavirns Guidelines for America, hllps://www. whitchousc.!!ov/ wp-
contcm/ uploads/2020/03/03. 16.20 coronavirus-guidancc _8.5x I I 31 SPM.pdf (last accessed Mar. 17, 2020).
 4
  See, e.g., Centers for Di sease Control "Interim Guidance for Businesses and Employers"
 https://www.cdc.gov/coronavirus/ 2019-ncov/community/guidance-business-responsc.hlml (last accessed Mar. 17, 2020)
            Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 6 of 9




l 0.     The United States Office of Personnel Management ( OPM) has been issuing guidance to address

how the Federal Government can implement measures to protect its workforce and the Ameri can public.

Specifically, on March 7, 2020, OPM recommended the "incorporation oftelework and 'social

distancing' in COOP [Continuity of Operations] and emergency planning [to] allow the Federal

Government to continue functioning efficiently and effective ly, while ensuring the health and safety of

employees. " 5 Fuiiher, on March 15, 2020, the Acting Director of the Offi ce of Management and Budget

(0MB) issued guidance to Federal agencies in the National Capital Region (NCR) to implement

maximum telework flexibiliti es. OMB's guidance asked agencies "to offer maximum telework

fl ex ibilities to all current telework eligible empl oyees, consistent with operational needs of the

depa1iments and agencies as determined by thei r heads. "6

11.        On March 17, 2020, the Acting of Director ofOMB issued fi.11iher gu idance to agency heads to

aggressively slow the spread of COVID-19 by directing, among other things, " ... [T] he Government

must immedi ately adjust operations and services to minimize face-to-face interactions

"Exceptions may be

 needed when continued operations and services are necessary to protect public health and safety,

 including law enforcement and criminal-justice functions. Non-mission-critical 7 functions that cannot

 be performed remotely or that require in-person interactions may be postponed or significantly

 cwiai led." 8


5
 United Slates Office of Personnel Management Me morandum "Coronavirus Disease 2019 (COYID-19); Additional
Guidance" (March 7, 2020), https:// www.chcoc.gov/content/coronavirus-disease-20 I 9-covid-19 -additional-guidance (last
accessed Mar. 17, 2020). See also United States Office of Personnel Management Memorandum "Updated Guidance on
Telework Flexibilities in Response lo Coronavirus" (March 12, 2020), https://www.chcoc.gov/sites/defa ult/filcs/ M-20-
13.pdf (last accessed M ar. 17, 2020).

6
 Memorandum from Lhe Acti ng Di rector of The Office of Management and Budget lo the Heads of Departments and
Agencies "Updated G uidance for National Capital Region on T elework Fl exibiliti es in Response to Coronavirus" ( March
15, 2020),https://www.whitehouse.gov/wp-content/uploads/ 2020/03/M20-15-Telework-Guidance-OMB.pdf (last
accessed Mar. 17, 2020).

7
    A miss ion-critical position is one whose functions absolutely cannot be put on bold.
       Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 7 of 9



8
 Me111orandu111 from the Acting Director ofThc Office of Management and Budget to the Heads of'Deparlments and Agencies
"Federal Agency Operational Alignmem to Slow the Spread of Corona virus COVID- 19" (March 17, 2020),
https://www.whitchouse. gov/wp-content/uploads/2020/03/M20- l 6. pdf (last accessed Mar. 24, 2020).
               Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 8 of 9




    12. On March 30, 2020, the Governors of Maryland and Virginia and the Mayor of Washington, D.C.

    issued stay-at-home orders, prohibiting residents from leaving their homes except for essential trips. 9

    Violation of these orders range from fines to imprisonment Id. The majority of FBIHeadquaiiers

    employees, which includes DMS personnel, live in the National Capital Region.

    13.   T he FBI is imple me nting these guidelines to protect its employees and their communities , and to

    ensure that it can continue to protect the American peop le during this national emergenc y.

    14.   Those employees designated as non-mission critical and non-telework capable due to the natu re of

    the ir duties, work location, or technology, may be approved for what OPM/ OMB refer to as "weather

and safety leave (administrative leave) ."

    15.   Based on the above guidance, [ have designated all OMS staff as non-mission critical and non-

telework capable and placed them on administrative leave effective March 23, 2020 until furthe r notice.

    16.   As a result, discovery staff is unavailable for consultation and the taskings necessary to help

determine what types of searches can be conducted, w hat responsive information ex ists, what burdens

would be related to the searches and the review of the resulting information, whether information fo und

might be classified, what privileges may be at issue within any responsive documents, and related

information that would be necessary to assist government counsel in responding to discovery requests.

In addition, discovery staff is unavailable for reviewing other agencies ' discovery documents for

potential FBl equities.




9
  Maryland Executive Order 20-03-30-01 \\11,, c!u,u11<11 ni.1r,i.111d C!,,, , (last accessed Mar. 3 1, 2020);
" " ,1. !!O\.:rnor., 1r• ~i 111<1 gO\ ., Executive Order Number 17ifty- five (2020) (last accessed Mar. 3 I, 2020);
\I 1111 .corona, 11 u~.dc.1!m ., Mayor's Order 2020-054 (last accessed Mar. 31, 2020).
        Case 1:19-cv-03675-TSC Document 22-1 Filed 04/21/20 Page 9 of 9




17. If DMS can resume normal operation by mid-May 2020, under the current circumstances, those

operations will be modified to accommodate social distancing and employee safety. Such

accommodations, in addition to a startup delay and backlog of work, will impact the FBI's ability to

perform the work necessary to meet discovery deadlines scheduled through at least mid-June 2020.


       I declare under penalty of pe1jury that the forego ing is true and correct.

       Executed the 17th day of April 2020.

                                              WIEGAND.NAN                 Digital ly signed by
                                                                          WIEGAND.NANCY.H.F73M47K81
                                                                          DN: c=US, o=U.S. Government,
                                              CY.H.F73M47K8               ou=NSS, ou=FBI, ou=People,
                                                                          cn=WIEGAND.NANCY.H.F73M47K81
                                              1                           Date: 2020.04.17 13:28:28 -04'00'

                                             Nancy Healy Wiegand
                                             Section Chief
                                             Discovery Management Section
                                             Office of the General Counsel
                                             Federal Bureau of Investigation
